Citation Nr: 0905150	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-37 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1978 to December 1982, and from March 1986 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

During his November 2008 hearing, the veteran raised the 
issue of service connection for a psychological disorder 
secondary to his service connected orthopedic disorders.  The 
Board refers this issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in May 2006.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the Veteran in August 2006.

During his November 2008 personal hearing before the 
undersigned Veterans Law Judge, the Veteran indicated that he 
was in receipt of Social Security Administration (SSA) 
disability benefits.  VA has a duty to assist in gathering 
Social Security records when put on notice that the Veteran 
is receiving Social Security benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, the RO should obtain the 
Veteran's SSA records pertaining to his disability 
application and the accompanying medical records, and 
associate them with the claims folder.

The veteran is service connected for the following 
disabilities:  sleep apnea syndrome, rated 50 percent 
disabling; herniated nucleus pulposus with partial 
hemilaminectomy and medical facetectomy and foraminotomy at 
L5-S1, rated 40 percent disabling; residuals of a right 
shoulder injury with impingement and bicipital tendinitis, 
rated 20 percent disabling; a deviated nasal septum, rated 10 
percent disabling; residuals of a right clavicle, rated 0 
percent disabling, and nocturnal myoclonus, rated 0 percent 
disabling.  In combination, his service-connected 
disabilities are rated 80 percent disabling.

The Board notes that the Veteran's last general VA 
compensation and pension examination was in May 2005.  
Unfortunately, neither the examination report nor the 
May 2005 addendum adequately addressed how the Veteran's 
service-connected disorders affected his employability.  VA 
has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his service-connected disorders.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the Veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the AMC/RO should arrange for the 
Veteran to undergo examination at an 
appropriate VA medical facility to 
evaluate his employability.  This 
examination should determine the effect 
of the Veteran's service-connected 
disabilities on his employment.

The entire claims file must be made 
available to the physician performing 
the examination(s).  The examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner(s) should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

The examiner(s) is(are) specifically 
requested to express an opinion 
regarding the extent to which the 
Veteran's service-connected sleep 
apnea, herniated nucleus pulposus, 
right shoulder, right clavicle, 
deviated nasal septum, and nocturnal 
myoclonus alone affect his 
employability.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




